Citation Nr: 1817850	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-29 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction of the evaluation of bilateral hearing loss from 20 percent to 10 percent effective January 1, 2016, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to June 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file includes several private audiometric examination reports from Horizon Hearing Services dated in March 2015 and February 2016, which contain only charted test results.  In addition, although speech recognition scores appear to be listed, it is not clear from this report whether the Maryland CNC word list was used, as required for VA purposes during the March 2015 examination.  See 38 C.F.R. §§ 3.385, 4.85 (2017).

The U.S. Court of Appeals for Veterans Claims (Court) has determined that under 38 U.S.C. § 5103A(a) (2012): 

[W]hen a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Any request for clarification to a private examiner or to a claimant should clearly indicate what further action needs to be taken to make the insufficient private examination report acceptable for VA consideration. 

Savage v. Shinseki, 24 Vet. App. 124 (2011). 

The Court limited its holding to "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id.   

In this case, the aforementioned audiometric test reports contain relevant test results that potentially could be used to evaluate the Veteran's hearing disability.  However, these private reports contain insufficient or missing data.  Specifically, they contain numerically-uncharacterized graphical representations of audiometric test results, and/or they fail to indicate whether the Veteran's documented speech discrimination percentages at that time were obtained using Maryland CNC testing. 

Because the record contains private examination reports that reasonably appear to contain information necessary to properly decide the Veteran's claims, but which are not suitable for rating purposes, and as the information reasonably contained in the reports cannot otherwise be obtained, VA must seek clarification from the private examiners regarding these reports before making a final decision on the merits.  The Board finds that a remand is necessary to clarify the audiometric reports.





	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the March 2015 and February 2016 audiogram results back to Horizon Hearing Services, and request that they interpret the graphical results of those reports.  Specifically, numerical results for auditory thresholds in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz should be provided.  In addition, they should be asked to state whether speech recognition scores were obtained using the Maryland CNC Test in each case. 

If the RO is unable to make contact with the Horizon Hearing Services or if no response is received from them within a reasonable amount of time, the RO should document such results in the claims file. 
 
2.  If no response is received, ask a VA audiologist to attempt to interpret the March 2015 and February 2016 audiograms.  The examiner should note the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and provide the puretone threshold average.  If possible, the examiner should indicate whether the Maryland CNC test was used.  If the examiner is unable to interpret the graphs and/or determine whether the Maryland CNC test was used, he or she should explain why the determinations cannot be made. 

3.  Readjudicate the claims on the merits based on all the evidence of record, including any additional information obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




